18-12341-smb   Doc 129-8      Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit G -
                           to the Proof of Claim Pg 1 of 5
18-12341-smb   Doc 129-8      Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit G -
                           to the Proof of Claim Pg 2 of 5
18-12341-smb   Doc 129-8      Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit G -
                           to the Proof of Claim Pg 3 of 5
18-12341-smb   Doc 129-8      Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit G -
                           to the Proof of Claim Pg 4 of 5
18-12341-smb   Doc 129-8      Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit G -
                           to the Proof of Claim Pg 5 of 5
